DETAILED ACTION
Status of Claims:
Claims 21 – 40 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 24 of U.S. Patent No. 9,560,149. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.
Pending Application (17,195/365)
U.S. Patent (9,560,149)
21. At least one non-transitory machine readable medium comprising instructions which, when executed, cause a machine to at least:
11. A tangible machine-readable storage medium comprising instructions which, when executed, cause a machine to at least:
provide monitoring instructions to a media provider for creation of an instrumented application;

receive a unique identifier and an application identifier from a media device executing the instrumented application, the unique identifier and the application identifier received without collecting personally identifiable information;	


identify a master frame of media devices that have executed an instrumented application;
create a master frame corresponding to media devices that have executed the instrumented application;

sort the master frame based on at least one of a date of installation of the application at the media device, an identifier associated with the application installed at the media device, or a number of instrumented applications installed on the media device;


determine a skip rate representing a rate at which media devices are to be selected to join a panel;
assign the media device from the master frame into a first test cell based on a skip rate;

select a first recruitment interface associated with the first test cell, the first recruitment interface different from a second recruitment interface associated with a second test cell; and
select a media device from the master frame based on a random value and the skip rate; and
instruct the instrumented application to, in response to the instrumented application being executed for a first time after a threshold period of time since an initial execution of the instrumented application has elapsed, display the first recruitment interface to a user associated with the media device requesting the user to join a panel.
instruct a first instrumented application on the selected media device to display a recruitment interface to a user associated with the selected media device requesting the user to join a panel.

	Claim 21 of the application includes the limitation “sort the master frame based on at least one of a date of installation of the application at the media device, an identifier associated with the application . 

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,390,094. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.
Pending Application (17,195/365)
U.S. Patent (10,390,094)
21. At least one non-transitory machine readable medium comprising instructions which, when executed, cause a machine to at least:
1. A non-transitory machine readable medium comprising instructions which, when executed, cause a machine to at least:
provide monitoring instructions to a media provider for creation of an instrumented application;
instruct a media provider to instrument an application with monitoring instructions;

receive a unique identifier and an application identifier from a media device executing the instrumented application, the unique identifier and the application identifier received without collecting personally identifiable information;	
receive a unique identifier and an application identifier from a media device executing the instrumented application, the unique identifier and the application identifier received without collecting any personally identifiable information;
create a master frame corresponding to media devices that have executed the instrumented application;
create a master frame corresponding to media devices that have executed the instrumented application;
sort the master frame based on at least one of a date of installation of the application at the media device, an identifier associated with the application installed at the media device, or a number of instrumented applications installed on the media device;


determine a skip rate representing a rate at which media devices are to be selected to join a panel;
assign the media device from the master frame into a first test cell based on a skip rate;
assign the media device from the master frame into a first test cell based on a random value and the skip rate;
select a first recruitment interface associated with the first test cell, the first recruitment interface different from a second recruitment interface associated with a second test cell; and
select a first recruitment interface associated with the first test cell, the first recruitment interface different from a second recruitment interface associated with a second test cell; and
instruct the instrumented application to, in response to the instrumented application being executed for a first time after a threshold period of time since an initial execution of the instrumented application has elapsed, display the first recruitment interface to a user associated with the media device requesting the user to join a panel.
instruct the instrumented application to, in response to the instrumented application being executed for a first time after a threshold period of time since an initial execution of the instrumented application has elapsed, display the first recruitment interface to a user associated with the selected media device requesting the user to join the panel.

	Claim 21 of the application includes the limitation “sort the master frame based on at least one of a date of installation of the application at the media device, an identifier associated with the application installed at the media device, or a number of instrumented applications installed on the media device” which is anticipated by dependent claims 8 – 10 of the patent.

Claims 21 – 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No. 10,945,043. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the patent.
Pending Application (17,195/365)
U.S. Patent (10,945,043)

1. An apparatus comprising:
at least one processor; and
memory including machine readable instructions that, when executed by the at least one processor, cause the at least one processor to implement:
provide monitoring instructions to a media provider for creation of an instrumented application;

receive a unique identifier and an application identifier from a media device executing the instrumented application, the unique identifier and the application identifier received without collecting personally identifiable information;	
an interface to receive a unique identifier and an application identifier from a media device executing an instrumented application, the unique identifier and the application identifier received without collecting any personally identifiable information;
create a master frame corresponding to media devices that have executed the instrumented application;
a panel creator to create a master frame corresponding to media devices that have executed the instrumented application; and
sort the master frame based on at least one of a date of installation of the application at the media device, an identifier associated with the application installed at the media device, or a number of instrumented applications installed on the media device;


a registration data controller to: (i) determine a skip rate representing a rate at which media devices in the master frame are to be selected to join a panel,

(ii) assign the media device from the master frame into a first test cell based on a random value and the skip rate,
select a first recruitment interface associated with the first test cell, the first recruitment interface different from a second recruitment interface associated with a second test cell; and
(iii) select a first recruitment interface associated with the first test cell, the first recruitment interface different from a second recruitment interface associated with a second test cell, and
instruct the instrumented application to, in response to the instrumented application being executed for a first time after a threshold period of time since an initial execution of the instrumented application has elapsed, display the first recruitment interface to a user associated with the media device requesting the user to join a panel.
(iv) instruct the instrumented application to, in response to the instrumented application being executed for a first time after a threshold period of time since an initial execution of the instrumented application has elapsed, display the first recruitment interface to a user associated with the selected media device requesting the user to join the panel.

	Claim 21 of the application includes the limitation “sort the master frame based on at least one of a date of installation of the application at the media device, an identifier associated with the application installed at the media device, or a number of instrumented applications installed on the media device” which is anticipated by dependent claims 8 – 10 of the patent.








Allowable Subject Matter
Claims 21 – 40 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In interpreting the claims, in light of the specification and the claims filed on June 16, 2021, the Examiner finds the claimed invention to be patentably distinct from the available prior art(s).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZIA NAOREEN whose telephone number is (571)270-7282. The examiner can normally be reached M-F: 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAZIA NAOREEN/Examiner, Art Unit 2458